In re Jones, Willie L.; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “J”, No. 319-587.
Denied. In our writ action in 88-KH-2229 on December 9, 1988, we instructed relator to renew his attempt to obtain his transcript from the Fourth Circuit by filing a new motion there in the event that further efforts to obtain the transcript from counsel were unavailing. A check with the Fourth Circuit establishes that relator has not filed a new transcript motion with the Fourth Circuit, as directed.